PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/476,081
Filing Date: 4 Jul 2019
Appellant(s): ASELSAN ELEKTRONIK SANAYI VE TICARET ANONIM SIRKETI



__________________
Yasir Asim Diab
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of Claims 5-8 under 35 U.S.C. 103 as being unpatentable over Schwanke et al (US 2010/0059255) in view of Shimizu et al (WO 2008/149758, KR 101525632, translation of KR 101525632 provided).
Schwanke et al teach a method of producing LTCC sintering ceramic comprising filing a hole with a paste.
The document teaches such as a known method that has a drawback of overflowing/mushrooming paste from the hole.
The document also teaches that conventional solutions for the referenced problem are expensive and error prone. 
The document also state that produced the devices must operate without errors, especially in medical application.
See at least [0005-12].
On the other hand, Shimizu et al teach that it was known to remove pastes overflowing from holes by pressing an adhesive tape with a pressing element to the substrate with overflowed paste followed by separating the tape from the substrate to remove the paste.
Shimizu et al also teach observing the results and repeating the cleaning if required. 
Shimizu et al teach that such method result in complete removal of overflowed paste.
Shimizu et al also teach moving the tape along and parallel the substrate during the separation of the tape. 
See entire document, especially Figures 1, 2, 4, 6 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to incorporate the overflowed paste removal method of Shimizu et al in the method of Schwanke et al in order to remove overflowed paste to ensure proper functioning of produced devices since Shimizu et al teach that their method result in reliable removal of overflowed paste.

	(2) Response to Argument
Response to the arguments made with respect to the rejection of Claims 5-8 under 35 U.S.C. 103 as being unpatentable over Schwanke et al in view of Shimizu et al.
The appellants allege that the Office action has not clearly identified the parts of the documents it relies in the rejection.
The appellants also allege that not all claimed limitations are taught by the applied documents.
The appellants also allege that Schwanke et al teaches away from the combination.
The appellants also allege that modification of Schwanke et al would require change of the principal of operation of Schwanke et al.
The appellants also allege that modification of Schwanke et al by Shimizu et al would mean that Schwanke et al will not perform its intended function.
The appellants also allege that the Office utilizes impermissible hindsight to arrive to the claims.
This is not persuasive.
The Office action clearly indicated the relevant parts of the applied documents.
It was indicated that Schwanke et al teach a method of producing LTCC sintering ceramic comprising filing a hole with a paste.
It was indicated that the document teaches such as a known method that has a drawback of overflowing/mushrooming paste from the hole.
It also was indicated that the document teaches that conventional solutions for the referenced problem are expensive and error prone. 
It was also indicated that the document states that produced the devices must operate without errors, especially in medical application.
It was indicated that the relevant teaching is provided by at least [0005-12] of Schwanke et al.
Thus, it has been shown by the Office that the primary document recognizes and identifies the problem of the known method as overflowing/mushrooming paste from the hole.
It has also been shown by the Office that the primary document states that conventional solution for the referenced problem are expensive and error prone.
It has also been shown by the Office that the primary document states that produced the devices must operate without errors, especially in medical application.
The Office indicated that the relevant teaching is provided by at least [0005-12] of Schwanke et al (primary document).
Problem of overflowing/mushrooming is indicated at least at [0011].
The problem with known solutions, as well as requirements to the produced devices to operate without errors is indicated at least at [0012]. 

The Office also indicated that Shimizu et al teach that it was known to remove pastes overflowing from holes by pressing an adhesive tape with a pressing element to the substrate with overflowed paste followed by separating the tape from the substrate to remove the paste.
It was also indicated Shimizu et al also teach observing the results and repeating the cleaning if required. 
It was also Shimizu et al teach that such method result in complete removal of overflowed paste.
It was also indicated that Shimizu et al also teach moving the tape along and parallel the substrate during the separation of the tape. 
It was also indicated that at least Figures 1, 2, 4, 6 and the related description of Shimizu et al provide the relevant teaching.
The referenced Figures 1 and 4 show tape 14, 9 contacting the substrate with the hole. The referenced Figures also show pressing the tape by part 10.
The referenced Figures also show the removal of overflown/mushroomed paste material 16 by separating the tape from the substrate (best shown on Figures 1C and 1D). The details of the process are disclosed at least at the disclosure related to Figure 1 at [90-95].
Figures 2 and 6 show observing the results. 
Figure 4 shows a known method with the adhesive tape moving parallel to the substrate.
Thus, the Office cited the secondary document as providing a solution for the problem indicated by the primary document.

The Office is also provided the motivation to combine the teaching of the documents by stating that it would have been obvious to an ordinary artisan at the time the invention was filed to incorporate the overflowed paste removal method of Shimizu et al in the method of Schwanke et al in order to remove overflowed paste to ensure proper functioning of produced devices since Shimizu et al teach that their method result in reliable removal of overflowed paste.
In contrast to the appellants’ allegation the motivation to combine was clearly indicated.
The Office indicated that the primary document recognized a problem with an existing technology.
The Office also indicated that the secondary document teaches a solution for the problem.
The Office provided the motivation to combine the teachings of the documents to solve a recognized problem by a known method.

The appellants also allege that the documents could not be combined because the principal of operation of Schwanke et al would change.
This is not persuasive.
The combination of Schwanke et al and Shimizu et al would not change the principal operation of Schwanke et al.
In contrast the combination of the teachings of the applied documents would allow to use a known solution for a known problem.
The combination would address the problem indicated by Schwanke et al by the solution proposed by Shimizu et al.
Schwanke et al indicates the problem of the paste overflowing/mushrooming from the hole. Shimizu et al teach a solution for removal of the paste overflowing/mushrooming from the hole.

The appellants also allege that the combination will render Schwanke et al unsatisfactory for the intended purpose.
This is not persuasive.
In contrast to the appellants’ allegation the teachings of the applied documents would allow to use a known solution for a known problem and, thus, would address the problem indicated by Schwanke et al by the solution proposed by Shimizu et al.

In response to appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellants’ disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In the instant case, the primary document was used to indicate the known problem and to show that such problem has to be resolved to ensure that produced the devices will operate without errors.
	The secondary document has been used to show the known solution for the problem indicated by the primary document. 
Further, it appears that the appellants considered the removal of undesired materials by application of adhesive tape inventive. However, such technic is well known and widely used. For example, the use of lint removers, which utilize adhesive tapes, is known to almost every one. In the instant case the Office applied a document showing that such technic is also known for removal of paste overflowing/mushrooming from the hole.  



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        
Conferees:
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.